DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 20 December 2021, in the matter of Application N° 16/489,115.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 72 has been canceled.  No claims have been added or amended.
No new matter has been added.
Thus, claims 51-59 and 71 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Rejections
Rejections under 35 USC 112
Applicants’ cancellation of claim 72 overcomes the previously raised rejections over paragraphs (a) and (b) of 35 USC 112.  The rejections are withdrawn.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 20 July 2021 since the art that was previously cited continues to read on the previously recited limitations.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-59 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Pre-Grant Publication Nº 2005/0106230 A1), in view of Kontoghiorghes et al. (Hemoglobin; published June 2010; available Dec. 2008) and Athanasiadis et al. (USPN 8,809,301 B2). [emphasis added to reflect canceled claim]
in vivo within a subject, the method comprising applying a composition comprising an agent having iron chelation activity, antioxidant activity, or both to a region in the subject susceptible to formation of an adhesion between tissue surfaces, thereby reducing adhesions in vivo within the subject.
The broadest reasonable interpretation of the recited method is that the composition of the claim is applied, presumably topically, to a region which is susceptible to the formation of an adhesion.  What the above emphasized text implies is that the adhesion being in the form of skin which has been penetrated in some manner (e.g., surgically or wounded).
The limitations recited by claims 52-57, and 69 are previously discussed.  Claim 58 recites that the concentration of deferiprone present within the carrier vehicle will be 20 mM or less.  Claim 59 recites that the “adhesion” being treated is one which arises from a surgery, whereas claim 71 recites that the type of surgery is selected from the group consisting of spinal, abdominal, pelvic, cardiac, joint/tendon, sinus, and plastic surgeries.
Young discloses a method of inhibiting post-operative adhesion formation in a body between tissue surfaces in a body cavity having been subjected to a surgical procedure wherein said procedure comprises administering Tranilast directly to said tissue surfaces in said body cavity in amounts and under conditions effective to inhibit formation of adhesions  (see e.g., claim 1).  Claim 2 discloses that Tranilast is administered in cooperation with a delivery vehicle suitable for use in the local, non-systemic administration of a therapeutic agent to the body.  Claim 3 discloses that the form of the delivery vehicle is selected from such forms as microcapsules, microspheres, barriers (aka films), liposomes, solutions, gels, and films.  Claim 4 narrows the vehicle to a barrier which is biodegradable.  Claims 14, 15, and 19-21 disclose the claim 19 discloses that the vehicle is a solution comprising a viscous instillate comprising a carrier selected from dextrans, hydrogels, carboxymethylcellulose, polysaccharides, and hyaluronic acid.  Claim 21 teaches that the absorbable barrier is selected from such compounds as hyaluronic acid, cellulosic derivatives, collagens, chitosan, dextran, and alginates.  Claims 5 and 6 generically disclose that the therapeutic agent which may be co-administered with Tranilast is selected from an anti-platelet, an anti-fibrotic, an anti-inflammatory, an antiproliferative, and an agent which inhibits collagen synthesis.  Added discussion pertaining to those active agents which may be administered from the delivery vehicle is provided at ¶[0038].  The paragraph provides many therapeutic agents which may be co-administered, among which include iron-chelators such as deferoxamine.
Thus, on its own, Young is considered to teach and suggest the instantly claimed method including administration of a composition that delivers an active agent with known iron-chelating activity (i.e., deferoxamine).
Delivery release rates as set forth in claims 54 and 55 are also taught and suggested by the reference.  Paragraph [0023], for instance, teaches that a large variety of sustained release vehicles are envisioned by the reference.  Notably, Example 2 discloses delivering the primary active ingredient over a period of 7-14 days.  Additionally, ¶[0023] teaches that other desired release profiles, such as ones that yield an initial burst release of Tranilast followed by zero-order sustained release, may be created by mixing encapsulated and non-encapsulated drug into the formulation.
The Examiner concedes that the reference does not expressly teach the recited limitation of the composition providing greater than 90% release of its agent within 48 hours.  
MPEP §2112.01(I) states that, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
In the instant case, the Examiner has demonstrated that Young discloses the instantly claimed method using an administered composition that possesses both the compositional and structural limitations of the delivering vehicle.  Combined with the alternative release disclosures provided in ¶[0023], the Examiner considers Young to meet the limitations of claim 54.
The amended limitations recited in claim 59 sets forth that the adhesion to be reduced is caused by a surgical procedure.  Young clearly teaches that its method is practiced on patients that have been subjected to a surgical procedure (see e.g., Abstract).
Paragraphs [0003] and [0088] are considered to teach and suggest different species of surgical procedures that a patient may undergo that will result adhesion formation.  The former paragraph teaches that “[a]dhesion formation, in particular following peritoneal [i.e., abdominal], thoracic [i.e., cardiac], and spinal surgery, for example, is a major source of postoperative morbidity and mortality.  Appendectomy and gynecologic [i.e., abdominal] surgery, for example, are the most frequent surgical procedures implicated in clinically significant adhesion formation.”
However, where it would be argued that Young is deficient is with regard to the inclusion of an iron-chelating active.  While Young does teach and suggest that iron chelators such as deferoxamine may be used, it does not provide motivation for specifically selecting that particular therapeutic agent out of the myriad of other available actives.
The requisite motivation is found in the combined teachings of Kontoghiorghes.
Kontoghiorghes does not teach treating post-surgical wound sites or being administered from a composition that reduces or prevents post-operative tissue adhesion.
Rather, the reference serves to supplement the teachings of Young and provide motivation for not only selecting a siderophore such as deferoxamine, but also substituting it with deferiprone as instantly claimed.
Kontoghiorghes, like Young, recognizes conditions arise within the body that lead to increased likelihood of morbidity and mortality.  With Young, tissue adhesion gives rise to the increased potential of morbidity, whereas Kontoghiorghes teaches that iron overload is known to exacerbate infectious diseases and the complications that arise from these diseases (see e.g., Abstract).
On its face, Kontoghiorghes supplements the teachings of Young by defining deferoxamine as an iron-chelating agent and teaches further that other such known iron chelators include deferiprone (see e.g., Abstract).  The reference additionally discloses that specific mechanisms and interactions include the withholding of iron by the chelating drugs from pathogens such as bacteria, fungi, and protozoa.  Deferiprone (L1) is disclosed as appearing to have the highest therapeutic index for long-term antimicrobial activity and the highest tissue penetration, including being able to access the brain (see e.g., Abstract; pg. 236, first full paragraph).  
The reference additionally teaches that deferiprone is considered to be useful as a broad spectrum antimicrobial agent in monotherapy or in combination with other antibiotics.  Therein, the article reports that bacteriostatic effects have been observed for deferiprone concentrations of less than 0.35 mM and bactericidal effects at concentrations exceeding 0.35 mM.

Instead, Kontoghiorghes is considered to motivate the skilled artisan towards modifying the teachings of Young to additionally include an iron-chelating active such as deferoxamine, and more particularly, deferiprone on the grounds that they provide utility in staving off infection, and thus inflammation.  Such is considered to meet the limitations recited by newly presented claim 72.
One of Applicants’ assertions in the most recently filed remarks is that the claimed subject matter is based on the recognition that an agent having iron chelation activity and/or antioxidant activity inhibits both proliferation and migration of fibroblasts, and that said agent also inhibits production of collagen by fibroblasts.
The Examiner acknowledges this statement, but respectfully submits that these observations were not instrumental in overcoming the previous rejection.
Regarding the inter-tissue, anti-adhesive effect sought after by the instantly claimed method, the Examiner submits that a person of skill in the art at the time the instant invention was filed would have understood that this is accomplished by the delivery vehicle itself.
Young is acknowledged as teaching the instant method using a vehicle as claimed with the addition of Tranilast (see e.g., Abstract; claims).  Here, Tranilast is taught as being an active agent which also contributes to the anti-adhesion effect.  However, the Examiner advances that the drug delivery vehicle itself, in absence of the Tranilast, is known in the art to provide the (see e.g., Abstract; claims 1 and 8).  The use of active ingredients is disclosed (see e.g., claims 11 and 12), however, the generically disclosed actives appear to be taught in the context of providing wound healing properties (see e.g., claims 11-13).
Based on the combined guidance provided by the teachings of Young, Kontoghiorghes, and Athanasiadis, it is made readily apparent that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method.
As established by the teachings of Young and Athanasiadis, the formation of hydrogels and their administration to post-operative, inter-tissue spaces is known.  The latter reference teaches administering the hydrogel component, in absence of any active, between the tissue surfaces in a body to reduce adhesion between said surfaces.  Young adds to this teaching by disclosing the presence of Tranilast and at least one other active ingredient.  Disclosed amongst these actives are iron chelators such as deferoxamine.  See ¶[0038].  The Examiner concedes that iron chelators are not taught as contributing to the disclosed method of anti-adhesion, but also submits that there is no motivation to require them to do so, particularly as the delivery vehicle itself already accomplishes this.
Motivation to select iron chelators, specifically deferiprone, is derived from the teachings of Kontoghiorghes.  Therein, it is taught that iron-chelators such as deferoxamine (disclosed by Young), and especially deferiprone (L1), demonstrate bacteriostatic and bactericidal utility when used in amounts that meet the recited “less than 20 mM” concentration limitation.  Notably, the disclosed threshold between bacteriostatic and bactericidal is about 0.35 mM.  What this contributes to the teachings of both Young and Athanasiadis is that the use of iron-chelating 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 51-59 and 71 under 35 USC 103(a) as being unpatentable over the combined teachings of Young et al., Kontoghiorghes and Athanasiadis et al. have been fully considered but they are not persuasive.
Applicants initially traverse the rejection challenging the combined teachings of Young and Kontoghiorghes stating that the latter is directed towards iron chelators that have a varied therapeutic response in infectious diseases. Specifically Kontoghiorghes is noted as teaching that iron chelators such as deferoxamine (such as disclosed by Young) can facilitate microbial growth, whereas others such as deferiprone (such as disclosed by Kontoghiorghes) can inhibit their growth. 
The Examiner, in response, respectfully submits that Applicants’ admission of this difference alone is sufficient motivation to substitute the iron chelator of Young for the one disclosed by Kontoghiorghes.  The practiced deferiprone would be advantageously used in a situation such as that which is provided by Young where a patient having undergone a tissue-invasive procedure would have benefitted from the presence of an iron-chelating antimicrobial active agent being added to the tissue anti-adhesion formulation administered to said wound site.
Applicants next state that Young does not teach or suggest any connection between 
The Examiner respectfully submits that Young need not teach or suggest this since Young already teaches that iron chelators are one of several different secondary actives that may be added to the anti-adhesion formulation.
Stated another way, the practiced formulations of Young already achieve anti-adhesion between tissues even before the inclusion of an antioxidant and/or iron chelator.  The Examiner simply provides the teachings of Kontoghiorghes to demonstrate: 1) that other wound healing, iron-chelating active agents are known in the art and 2) that such actives are known to have the added benefit of reducing, if not inhibiting, microbial infections.  The latter benefit is one that a person of ordinary skill in the art (e.g., a post-operative patient) would immediately find to be advantageous, particularly as said artisan would very likely not want to develop a post-operative infection.
Applicants next acknowledge that Athanasiadis’ hydrogels assist in wound healing, but then assert that both it and Kontoghiorghes’ teachings are silent as to any involvement of microorganisms.
The Examiner, first, does not rely on the teachings of Athanasiadis for any teaching regarding microorganisms.  Rather the reference is relied upon to demonstrate that hydrogels in the absence of Tranilast (disclosed by Young) are effective at providing tissue antiadhesion.  Secondly, as discussed above, and as acknowledged by Applicants, Kontoghiorghes does discuss the impact and functionality of different iron chelators as they pertain to microorganism efficacy.  As admitted to by Applicants, deferiprone is taught as being capable of inhibiting microbial pathogen growth.

In response to Applicants’ argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the Examiner has made presented a showing in Young that an anti-adhesion formulation is administered and that said formulation contains a secondary active ingredient such as an anti-inflammatory agent (see e.g., claim 6).  Though not expressly defined as such by Young, the Examiner submits that the Kontoghiorghes does define such compounds as possessing such activity owing to the teaching that they can inhibit microbial growth.  Therein, inhibition or reduction of microbial growth results in the body not fighting infection and thus reducing or eliminating the need for anti-inflammatory agents to mitigate such conditions.
Thus, contrary to the assertion, hindsight is not relied upon by the Examiner in order to reach the above showing of obviousness, and, the teachings of the references are indeed, analogous to one another.
Applicants next allege that “one skilled in the art would recognize that tissue penetration of an agent is not a suitable consideration for selection of an agent for reducing adhesions, and the fact that a particular agent can access the brain is irrelevant for adhesions, as adhesions are 
Be that as it may, the Examiner’s focus pertaining to the ability for deferiprone to demonstrate improved tissue penetration is not meant to speak to the administered formulation’s ability to convey tissue antiadhesion.  It does not need to since the administered anti-adhesion composition accomplishes this without the benefit or presence of the secondary active (e.g., anti-inflammatory).
Furthermore, the teachings of Athanasiadis are provided as evidence that demonstrate that Tranilast is also not required to effect tissue antiadhesion.  Therein, Athanasiadis discloses using the same hydrogel carrier to achieve the same effect.
Thus, contrary to the assertion, the Examiner respectfully maintains that the ordinarily skilled artisan, in possession of the combined teachings of Young and Kontoghiorghes would have fundamentally understood that application of a formulation produced by the former would have achieve anti-adhesion between opposing sides of post-operative tissue.  The teachings of the latter would have guided the artisan to understand that iron chelators such as deferoxamine may be included the formulation of Young, but would also be better defined using an iron chelator such as deferiprone.  As disclosed by Kontoghiorghes and as acknowledged by Applicants, deferiprone is understood as being capable of inhibiting microbial growth, an effect that is advantageous in helping wounds heal and minimizing the potential risk of them developing, no matter how sterile the environment is alleged to be.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615